                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 LAWREN CE TUTTLE,                                )
                                                  )
                Plaintiff,                        )
                                                  )
        V.                                        )             No. 4:19-CV-1503-ACL
                                                  )
 KELLEY KING, et al. ,                            )
                                                  )
                Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Lawrence Tuttle, formerly an

inmate at the Warren County jail, for leave to commence this civil action without prepayment of

the required filing fee. The Court will grant the motion. See 28 U.S.C. § 1915(b)(l). For the

reasons stated below, the Court will dismiss this action pursuant to 28 U.S.C. § 1915(e)(2)(B) as

barred by the doctrine established in Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

                                           Background

       Plaintiff brought this 42 U.S.C. § 1983 civil action in May 2019, when he was a pretrial

detainee at the Warren County jail. He names as defendants (1) Kelley King, Prosecutor for

Warren County, Missouri, and (2) Warren County, Missouri.

       Plaintiff alleges that he was the subject of an arrest on February 5, 2019 for receiving stolen

property and booked in the Warren County jail. He alleges that the charge does not fit the facts of

his case. Based on the exhibits to the complaint, plaintiff contracted with a third party, Rick

Catron, to do work on Mr. Catron' s residence. Plaintiff cashed two checks for the work, but never

completed the work. Plaintiff states: "This in no way constitutes receiving stolen property. I feel

the charges against me are illegal and I should never have been arrested for them. Kelley King
filed this charge instead of [a charge of] contract fraud or stealing. But no where is or has anything

been received by [me]. Thus our [sic] claim the charge is illegal."

       Review of plaintiffs underlying state criminal case in Warren County shows that an

information was filed May 17, 2019 charging plaintiff with one count of receiving stolen property.

See State v. Tuttle, No. 16BB-CR00773-01 (12th Jud. Cir., Warren County). On September 24,

2019, plaintiff plead guilty to this charge. His sentencing hearing is scheduled for November 5,

2019. See id.

                                             Discussion

       The Court finds that plaintiffs claims are presently barred under the Supreme Court's

holding inHeckv. Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme Court held that, in order

to recover damages for an allegedly unconstitutional conviction or sentence, or for harm caused

by actions that would render a conviction or sentence invalid, a § 1983 plaintiff must first prove

that his conviction or sentence has been reversed, expunged, declared invalid by a state tribunal,

or called into question by a federal court' s issuance of a writ of habeas corpus.

       In the case at bar, plaintiffs claim is Heck-barred in light of plaintiffs recent guilty plea

relating to his actions. See Havens v. Johnson , 783 F.3d 776, 777, 784 (10 th Cir. 2015). In other

words, success on plaintiffs § 1983 claim necessarily would impugn the validity of his guilty plea

relating to his admissions that he was guilty of receiving stolen property. Given that he has pled

guilty to such an act, it follows that he cannot bring an action for false arrest. Accordingly, before

proceeding with his claims, plaintiff must show that his state convictions/sentences have been

reversed, expunged, or called into question, which, to date, he has not alleged or demonstrated.

For these reasons, the Court will dismiss this action pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,




                                                 -2-
       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

is GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that this action is subject to dismissal, pursuant to 28

U.S.C. § 1915(e)(2)(B), as the claims are barred by the doctrine of Heck v. Humphrey, 512 U.S.

477, 486-87 (1994).

       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel is

DENIED as moot. [ECF No. 3]

       A separate Order of Dismissal shall accompany this Memorandum and Order.

       Dated this !!..l!i._ day of October, 2019.




                                                    UNITED STATES DISTRICT JUDGE




                                                    -3-
